Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The chemical reactions set forth in claim 1 are difficult to read:

    PNG
    media_image1.png
    642
    745
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over each of:
D1: CN 108727499 A;
D2: WO 2007008603 A1;
D3: CN 107921030 A;
D4: CN 107427591 A;
D5: CN 103933575 A; or 
Dubowchik et al., Bioconjugate Chem. 2002, 13, 855-869 (Dubowchik); each
in view of Hayashi et al., Chem. Sci., 2016, 7, 866–880 (Hayashi).
The primary reference teach preparation of antibody conjugates with the required reactants, and are characterized in the Written Opinion of the ISA, which characterizations are incorporated herein by reference:

    PNG
    media_image2.png
    234
    1182
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    190
    1172
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    464
    1189
    media_image4.png
    Greyscale

Dubowchik teaches the following reaction:

    PNG
    media_image5.png
    506
    1404
    media_image5.png
    Greyscale

The rejected claims differ from the applied references by using a one-pot preparation process and performing two steps of reaction in one system. However, it is for that proposition that the examiner joins Hayashi, which teaches that a one pot system can be used to simplify a reaction and increase a yield (“It is effective because several synthetic transformations and bond-forming steps can be carried out in a single 
In this way, those of ordinary skill could have applied the one-pot system of Hayashi to the conjugate preparation reactions of the primary references in the manner required, and a predictable fashion, for the purposes of obtaining an antibody conjugates.  Specifically, the primary references teach preparation of antibody conjugates with the required reactants.  Hayashi is added for the proposition that a one-pot synthesis model is applicable to this process of conjugate preparation.  Specifically,  Hayashi teaches that the particular known one-pot technique was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to other reactions, such as those covered by the primary references, would have yielded a reasonable expectation of success.  Accordingly, using a one-pot method for the purposes of preparing an antibody conjugate would have been prima facie obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642